                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ROBERT CURTISS WALKER,                        )       Case No.: 1:20 CV 0045
                                              )
       Plaintiff,                             )
                                              )       JUDGE SOLOMON OLIVER, JR.
       v.                                     )
                                              )
NORTHERN DISTRICT COURT                       )       MEMORANDUM OF OPINION
OF OHIO, et al.,                              )       AND ORDER
                                              )
       Defendants.                            )



       Pro se Plaintiff Robert Curtiss Walker filed this Mandamus action in the Ohio Supreme

Court against the United States District Court for the Northern District of Ohio Office of the Clerk,

and United States Magistrate Judge Jonathan D. Greenberg. In the Mandamus action, Plaintiff

objected to an Order of Magistrate Judge Greenberg in Case No. 1:19 CV 2559 ordering him to

correct the filing fee deficiency in that case. He asked the Ohio Supreme Court to waive the filing

fee in Case No. 1:19 CV 2559 and order United States Magistrate Judge Greenberg to honor that fee

waiver. The United States removed the action to federal court pursuant to 28 U.S.C. §§ 1442(a)(1)

and 1442(a)(3).

       Plaintiff is a prisoner incarcerated in the North Central Correctional Institution. He filed

Case No. 1:19 CV 2559 pursuant 42 U.S.C. § 1983 challenging the constitutionality of his

conviction in the Cuyahoga County Court of Common Pleas. (ECF No. 1). Plaintiff neither paid
the filing fee nor filed a proper Application to Proceed In Forma Pauperis. Instead, he filed an

Affidavit averring that it is against public policy to order him to pay the filing fee of $400.00. (ECF

No. 2). On November 8, 2019, Magistrate Judge Greenberg issued an Order requiring Plaintiff to

correct the deficiency by either paying the filing fee of $400.00, or completing and filing the

Application to Proceed In Forma Pauperis attached to the Order, including a certified prisoner

account statement, within thirty days. (ECF No. 5). The deficiency Order warned Plaintiff that

failure to fully and timely comply may result in dismissal of that action without further notice. (Id.).

Rather than comply with the Order, Plaintiff responded that the Court cannot lawfully require him

to comply and he has a due process right to access to the courts. (ECF No. 6). On December 10,

2019, this undersigned District Court Judge dismissed the action without prejudice for failing to

comply with the deficiency Order. (ECF No. 8). Plaintiff filed this Mandamus action in the Ohio

Supreme Court on December 18, 2019.

        Under 28 U.S.C. § 1651 (All Writs Act) federal courts may issue all Writs in aid of their

respective jurisdictions, including Writs of Mandamus. Haggard v. Tennessee, 421 F.2d 1384, 1385

(6th Cir. 1970). A Writ of Mandamus is an extraordinary remedy, and is intended to provide a

remedy only if the Plaintiff has exhausted all other avenues of relief and the Defendant owes the

Plaintiff a clear nondiscretionary duty. Willis v. Sullivan, 931 F.2d 390, 395 (6th Cir. 1991)(citing

Heckler v. Ringer, 466 U.S. 602, 616-17 (1984)). For the reasons set forth below, Plaintiff is not

entitled to mandamus relief. See 28 U.S.C. § 1361.

        As an initial matter, the Defendant does not have a clear, nondiscretionary duty to waive the

filing fee for the Plaintiff. Proceeding in forma pauperis is a privilege, and not a right. Wilson v.

Yaklich, 148 F.3d 596, 603 (6th Cir. 1998); Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir. 1991);


                                                   2
Marshall v. Beshear, No. 3:10CV-663-R, 2010 WL 5092713, at *3 (W.D. Ky. Dec. 7, 2010). The

Court can deny pauper status to any litigant who does not adequately demonstrate that he or she

meets the criteria of poverty. Furthermore, Plaintiff is a prisoner and under the Prisoner Litigation

Reform Act (“PLRA”), 28 U.S.C. § 1915 (b), prisoners are not entitled to a waiver of fees and costs

for civil rights actions. Jones v. White, No. 10-15156, 2014 WL 238169, at *2 (E.D. Mich. Jan. 22,

2014) (quoting In re Prison Litigation Reform Act, 105 F.3d 1131, 1131 (6th Cir. 1997)). Instead,

when a prisoner is granted pauper status he or she must still pay the entire filing fee but is permitted

to do so in installments as calculated by the statute. 28 U.S.C. § 1915(b). The only issue is whether

the prisoner pays the entire fee at the initiation of the action or over a period of time under an

installment plan. Furthermore, the Sixth Circuit has held that the fee requirements of the PLRA do

not deprive prisoners their right to access the courts, nor do they deprive the prisoner his right to

freedom of expression, equal protection, procedural or substantive due process, or double jeopardy.”

Hampton v. Hobbs, 106 F.3d 1281 (6th Cir. 1997)); .McCullough v. Fed. Bureau of Prisons, No.

13-10282, 2013 WL 2147001, at *2 (E.D. Mich. May 16, 2013). This Court had no duty to Plaintiff

to waive the filing fee.

          Moreover, Plaintiff did not exhaust all other avenues of relief prior to seeking a Writ of

Mandamus. This District Judge dismissed Plaintiff’s case for failing to correct the filing fee

deficiency. If Plaintiff believed this Court’s decision was a clear error of law, he could have pursued

an appeal with the United States Sixth Circuit Court of Appeals. He is not entitled to Mandamus

relief.

                                              Conclusion

          Accordingly, this action is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),


                                                    3
that an appeal from this decision could not be taken in good faith.1

       IT IS SO ORDERED.



                                               /S/ SOLOMON OLIVER, JR.
                                               SOLOMON OLIVER, JR.
                                               UNITED STATES DISTRICT JUDGE

January 31, 2020




       1
               28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                  4
